296 F.2d 359
111 U.S.App.D.C. 237
Thomas L. WARDLAW and Grace Wardlaw, Appellants,v.AMERICAN DISTRICT TELEGRAPH COMPANY, Appellee.
No. 16234.
United States Court of Appeals District of Columbia Circuit.
Argued May 16, 1961.Decided May 25, 1961.

Mr. Ralph F. Berlow, Washington, D.C., for appellants.
Mr. William H. Clarke, Washington, D.C., with whom Messrs. Richard W. Galiher and William E. Stewart, Jr., Washington, D.C., were on the brief, for appellee.
Before EDGERTON, PRETTYMAN and BAZELON, Circuit Judges.
PER CURIAM.


1
This is a civil action against the driver of an automobile, its owner, and the driver's employer (our appellee) for damages allegedly caused by negligent driving of the car.  The claim against the driver was settled.  The trial court entered summary judgment for the employer.  We find no error.


2
Affirmed.